Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 31, 2016

                                     No. 04-15-00796-CR

                                       Dennis COSBY,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR3606
                           Honorable Philip Kazen, Judge Presiding


                                        ORDER

        On April 26, 2016, this Court abated this appeal to the trial court to hold a hearing to
determine whether appellant desired to prosecute his appeal, whether appellant was indigent, and
whether appointed counsel Ed Shaughnessy had abandoned this appeal. See TEX. R. APP. P.
38.8(b)(2). This Court has received the supplemental clerk’s record and reporter’s record
reflecting appellant desires to pursue this appeal and reflecting Shaughnessy will remain as
appointed counsel and has not abandoned this appeal.

        It is therefore ORDERED that this appeal is reinstated on the docket of this court. We
further ORDER Ed Shaughnessy to file appellant’s brief on or before June 27, 2016. Due to the
extensions already allowed and counsel’s representation that he has begun preparation of the
brief and has not abandoned this appeal, NO FURTHER EXTENSIONS WILL BE
GRANTED.



                                                    _________________________________
                                                    Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of May, 2016.
___________________________________
Keith E. Hottle
Clerk of Court